In an action, inter alia, to recover damages for personal injuries pursuant to Labor Law §§ 200, 240, and 241, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Posner, J.), dated June 11, 1996, as, in effect, granted those branches of the defendants’ motion which were to dismiss the plaintiffs’ causes of action pursuant to Labor Law §§ 240 and 241.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the accident occurred in New Jersey, Labor Law §§ 240 and 241 are inapplicable (see, Padula v Lilarn Props. Corp., 84 NY2d 519; Grivas v Port Auth., 229 AD2d 301; Huston v Hayden Bldg. Maintenance Corp., 205 AD2d 68, 71). Bracken, J. P., Rosenblatt, Goldstein and Luciano, JJ., concur.